MEMORANDUM ****
Multiple medical reports concluded that Hart’s limitations did not preclude her from engaging in light work. These amount to substantial evidence supporting the ALJ’s determination that Hart could perform her past relevant work as a telemarketing supervisor. See Miller v. Heckler, 770 F.2d 845, 848-49 (9th Cir.1985). Nor did the ALJ err in discrediting Hart’s subjective allegations of pain. The ALJ found that Hart’s daily activities and failure to follow her doctor’s advice were inconsistent with her complaints of pain; these were adequate reasons for the ALJ to discredit her testimony. See Fair v. Bowen, 885 F.2d 597, 603-04 (9th Cir. 1989).
Because HALLEX is an internal manual with no legal force, we reject Hart’s contention that the ALJ’s failure to adhere to the procedures therein constitutes denial of a fair hearing. See Moore v. Apfel, 216 F.3d 864, 868-69 (9th Cir. 2000). The record contained substantial medical evidence prior to the introduction of the post-hearing reports, and the ALJ relied on this evidence in making his findings. Because the record was fully and fairly developed even without the additional reports, any error that may have resulted from Hart’s inability to comment on those reports was harmless. See Booz v. Secretary of Health & Human Servs., 734 F.2d 1378, 1380 (9th Cir.1984) (where an ALJ engaged in an unnecessary exercise, any error that may have occurred as a result is harmless).
AFFIRMED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.